Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 06/28/2021 is acknowledged. Claim 13 has been canceled.
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1,10,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LEAK et al (5,982,574).
LEAK et al discloses a servo signal verifying device, as claimed in claim 1, comprises at least one servo signal reading head that reads a servo signal written to a servo band of a magnetic recording tape (Fig.2, read head 52. See column 4, lines 34-52), a first amplifier that amplifies the servo signal read by the servo signal reading head (Fig.7, amplifier 104. See column 4, lines 34-52) and a second amplifier and a low-pass filter with a cutoff frequency of 35 MHz or less and amplifies a signal amplified by the first amplifier (Fig.7, second amplifier 106 and low-pass filter 126. See column 5, lines 13-42. In this case, the low-pass filter 126 having cut-off frequency except that the low-pass filter and second amplifier is separated rather than integral. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrally form second amplifier and low-pass filter together as claimed, since it has been held to be within the general skill of a worker in the art that to make plural separately parts into a single component “would be merely a matter of obvious engineering choice”. In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart, 90 USPQ 214 (CCPA 1951).
Claim 10 is rejected with the same reasons set forth on claim 1 above.
Method claim(s) 11 is drawn to the method of using the corresponding apparatus claimed in claim 1 with verification step. However, the verification step is repeated the feature of claim 1. Therefore, method claims are rejected for the same reasons of anticipation (obviousness) as used above.
Servo reading claim 12 is rejected with the same reasons set forth on claim 1 above.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 

5)	Claims 3,5,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEAK et al (5,982,574) and TATEISHI (2006/0187569).
LEAK et al discloses all the subject matter as claimed in claims 3 and 15, except to specifically show that the reading head is an inductive head. TATEISHI from the same field teaches a servo track verification wherein the reading head is an inductive head (paragraph [0045]). Since the method as taught by TATEISHI is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of LEAK et al to include an inductive head as disclosed by TATEISHI for reading servo signals. The motivation is verified servo signals recorded on servo tracks of magnetic tape. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claims 5 and 16, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the amplifier on servo reader. The rationale is as follows: the amplifier in this case is perform the step of amplifying the servo signal has been read by the servo head no 
6)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEAK et al (5,982,574) and NAKASHIO et al (2017/0162220).
LEAK et al discloses all the subject matter as claimed in claims 1 and 7, except to specifically show that the magnetic layer on tape containing Barium Ferrite. NAKASHIO et al from the same field teaches a magnetic recording tape wherein the magnetic layer containing Barium Ferrite (paragraph [0004]). Since the method as taught by NAKASHIO et al is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of LEAK et al to include a magnetic layer containing Barium Ferrite, as disclosed by NAKASHIO et al, the motivation is achieved high-density recording. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
7)	Claims 14,17 and 18 are allowed.
2,4,6,8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9)	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
















								/TAN X DINH/
Primary Examiner, Art Unit 2688
July 26, 2021